Title: General Orders, 31 July 1781
From: Washington, George
To: 


Near Dobbs Ferry [New York] July 31, 1781. “The Light Companies of the first and second regiments of New York (upon their arrival in Camp) with the two companies of York Levies under command of Captains Sackett and Williams will form a Battalion under command of Lieutenant Colonel Hamilton and Major Fish.
After the formation of the Battalion Lieutenant Colonel Hamilton will join the Advanced Corps under the Orders of Colonel Scammell.”
